Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on February 22, 2022 is acknowledged.
3.	Claims 1-63 are pending in this application.


Restriction
4.	Applicant’s election without traverse of Group 1 (claims 1-49) and the election without traverse of SEQ ID NO: 1 as the species of the peptide, methylation as the species of modification, therapeutic agent as the species of co-composition or cargo composition, PEG as the species of linker, activating macrophages as the species of inflammatory response, microbial as the species of infection, nanoparticle as the species of surface molecule, and pro-apoptotic agent as the species of moiety  in the reply filed on February 22, 2022 is acknowledged. Restriction is deemed to be proper and is made FINAL in this office action. Claims 50-63 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claims. Applicant indicates that claims 1, 6-8, 13-17, 27-32, 35, 38-39, 44, 50-52 and 61-63 are encompassed by the elected species. Claims 50-63 are not involved in elected Group 1 invention. A search was conducted on the elected species of SEQ ID NO: 1, and this appears to be free of prior art. However, a double patenting rejection applies to SEQ ID NO: 1. A search was extended to the other species, and prior art was found on SEQ ID NO: 2. Claims 5-8, 11-12, 15, 18-26, 30, Claims 1-4, 9-10, 13-14, 16-17, 27-29, 31-32, 35, 38-39 and 44 are examined on the merits in this office action.



Objections
5.	The specification is objected to for containing referring to sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d). The specification discloses peptide sequences, and these are missing their respective sequence identifiers. For example, paragraph [0067] of instant specification US 2020/0190142 A1 disclose peptide sequence GGSGGSKG, but this is missing the sequence identifier. The examiner would like to bring the applicant’s attention to the following excerpt from MPEP §2422.03: 
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 

The applicant is therefore required to amend the specification to comply with 37 CFR 1.821(d).
6.	The drawings are objected to because of the following minor informalities: Figures 1A and 1B are missing the Y-axes labels; in Figure 4, the Y-axis label appears  .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
7.	Claim 1 is objected to for the following minor informality: claim 1 contains the acronym “AMT”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., activated macrophage targeting (AMT). The abbreviations can be used thereafter.



Rejections
35 U.S.C. 112(b)
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1, 4, 9-10, 13-14, 16-17, 27-29, 31-32, 35, 38-39 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Claim 1 recites, “An isolated peptide comprising an AMT amino acid sequence…wherein X1 and X3 can each be, independently, zero to four amino acids, wherein X2 can be one or two amino acids, wherein the amino acids of X1, X2, and X3 can be any amino acid…” The metes and bounds of the claim is unclear since the term 1 and X3 can be zero to four amino acids, for example, but does not have to be. Therefore, it is unclear what peptides and/or amino acids are encompassed within the term “can be”. Because claims 4, 9-10, 13-14, 16-17, 27-29, 31-32, 35, 38-39 and 44 depend from indefinite claim 1 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.


35 U.S.C. 112(d)
12.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13.	Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



35 U.S.C. 102
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


17.	Claim(s) 1-2, 9, 32 and 35  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruoslahti et al (US Patent No. 8367621).
18.	Ruoslahti et al teach a peptide comprising instant SEQ ID NO: 2 (see SEQ ID NO: 58, residues 2-7) and instant SEQ ID NO: 17 (see SEQ ID NO: 253, residues 2-8), prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Since the reference teaches a composition comprising a peptide comprising instant SEQ ID NOs: 2 and 17, the composition of the Ruoslahti et al would inherently have the same function and activity as instant composition. Since the reference teaches ALL of the active components of instant claims, the reference anticipates instant claims 1-2, 9, 32 and 35.


Obviousness Double Patenting
19.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
20.	Claims 1, 3-4, 9-10, 13-14, 16-17, 27-29, 32, 35, 38-39 and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-31 and 38-48 of copending Application No. 17/267175 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of copending claims, and vice versa.
21.	Instant claims are drawn to an isolated peptide comprising an AMT amino acid sequence, wherein the AMT amino acid sequence has the formula X1-R-X2-L-R-S-X3…(claim 1); wherein the peptide comprises that sequence CRVLRSGSC (SEQ ID NO: 1) (claim 3); wherein the peptide is cyclic (claim 4); A composition comprising the peptide of claim 1 (claim 9); further comprising a co-composition, wherein the peptide and the co-composition are not covalently coupled or directly non-covalently associated with each other (claim 10); wherein the peptide selectively homes to tumor associated macrophages (claim 13); further comprising a cargo wherein the co-composition or cargo composition comprises a therapeutic agent (claim 14); wherein the co-composition or cargo composition comprises a carrier, vehicle, or both (claim 16); wherein the co-composition or cargo composition comprises a therapeutic protein, a therapeutic compound…cytotoxic agent (claim 17); wherein the peptide further comprises a surface molecule (claim 27); wherein the peptide is conjugated with the 
22.	Copending claims are drawn to a pharmaceutical composition comprising a tumor associated macrophage (TAM) binding molecule conjugated to a moiety, and a delivery agent (claim 29); wherein the TAM binding molecule binds to retinoid X receptor beta on the TAM (claim 30); wherein the TAM binding molecule is a peptide, ligand…(claim 31); wherein the peptide comprises a) CRVLRSGSC, or b) CRVLRSGSC with at least one conservative amino acid substitution (claim 30); wherein the TAM binding molecule is a peptide (claim 38); wherein the peptide is cyclic (claim 39); wherein the moiety is a therapeutic agent or a diagnostic agent (claim 41); wherein the therapeutic agent is a cytotoxic agent, a chemotherapeutic agent, a protein, a peptide…(claim 42); wherein the TAM binding molecule is directly conjugated to the moiety via a linker (claim 47); wherein the delivery agent comprises liposomes, microspheres, nanoparticles…viral vectors (claim 48).
23.	Instant claims and copending claims share a similar scope, since both applications claim the same peptide sequence CRVLRSGSC and a composition comprising the peptide conjugated to a surface molecule via a linker. The composition comprising the same peptide conjugated to a molecule via a linker would have the same .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Art of Interest
24.	Buss et al (PNAS, June 15, 2020, 117(24): 13428-13436) teach PEGylated peptide mTP-PEG-CRV(Myr-GWTLNSAGYLLGKINLKALAALAKKILC-PEG5K-GGG-CRVLRSGSC (C-C bridge)) (see p. 13434, left column, 7th peptide sequence). Buss et al teach PEG5K-GGG as the linker linking the instant SEQ ID NO: 1 (CRVLRSGSC, bold type) to a peptide moiety on the N-terminus. Buss et al was first published on June 3, 2020. Buss et al is not a prior art reference.

CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654